Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-15 in the reply filed on April 20th, 2021 is acknowledged. Non-elected invention of Group II, claims 16-20 have been cancelled. New claims 21-25 have been added.  Claims 1-15 and 21-25 are pending.
Action on merits of Group I, claims 1-15 and 21-25 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 17th, 2019 has been considered by the examiner.

Drawings
The drawings filed on 10/17/2019 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2015/0263122, hereinafter as Hsiao ‘122) in view of Matsuda (2006/0091453, hereinafter as Matsu ‘453).
Regarding Claim 1, Hsiao ‘122 teaches a semiconductor device structure, comprising: 
a substrate (Fig. 10, (102); [0015]); 
a first source/drain structure and a second source/drain structure (Fig. 10, (304/320); [0026]) in the substrate; and 
a gate stack (Fig. 10, (1002/112); [0057]) wrapping around the fin structure (502) between the first source/drain structure and the second source/drain structure, wherein the gate stack comprises a gate dielectric layer (112; [0051]) and a gate (1002) over the gate 
Thus, Hsiao ‘122 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a gap between the first sidewall and the portion of the gate dielectric layer”.  
However, Matsu ‘453 teaches a gap (Fig. 5, (770); [0059]) between the first sidewall (80; [0059]) and the portion of the gate dielectric layer (700; [0059]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hsiao ‘122 by having a gap between the first sidewall and the portion of the gate dielectric layer in order to reduce the capacitance Cgd for improving the performance characteristics of the power switching device (see para. [0005]-[0006], [0027] and [0061]) as suggested by Matsu ‘453.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gap that can be arranged in any order, therefore the gap between the first sidewall and the portion of the gate dielectric layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the gap between the first sidewall and the portion of the gate dielectric layer when this improves the device’s performance.

Regarding Claim 11, Hsiao ‘122 teaches a semiconductor device structure, comprising: 
a substrate comprising a base and a fin structure (Fig. 10, (502); [0043]) over the base (102; [0043]);

a gate stack (Fig. 10, (1002/112); [0057]) over the substrate and between the first source/drain structure and the second source/drain structure, wherein the gate stack comprises a gate dielectric layer (112; [0051]) and a gate (1002) over the gate dielectric layer (112), the gate stack has a first gap, and the first gap is a first air gap.  
Thus, Hsiao ‘122 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the gate stack has a first gap between the gate and a first portion of the gate dielectric layer, and the first portion of the gate dielectric layer is between the first gap and the first source/drain structure”.    
However, Matsu ‘453 teaches the gate stack has a first gap (Fig. 5, (770); [0059])  between the gate (80; [0059]) and a first portion of the gate dielectric layer (700; [0059]), and the first portion of the gate dielectric layer (700) is between the first gap (770) and the first drain region/structure (20; [0021]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hsiao ‘122 by having the gate stack has a first gap between the gate and a first portion of the gate dielectric layer, and the first portion of the gate dielectric layer is between the first gap and the first drain structure in order to reduce the capacitance Cgd for improving the performance characteristics of the power switching device (see para. [0005]-[0006], [0027] and [0061]) as suggested by Matsu ‘453.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gap that can be arranged in any order, therefore the first gap between the gate and a first portion of the gate dielectric layer involves only routine In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the first gap between the gate and a first portion of the gate dielectric layer when this improves the device’s performance.

Regarding Claim 9, Matsu ‘453 teaches the portion of the gate dielectric layer (700; [0021]) has an inner wall facing the first sidewall of the gate (80; [0040]), and the inner wall is exposed to the gap (770; [0059]).  

Regarding Claim 13, Matsu ‘453 teaches a sidewall of the gate (80) and an inner wall of the gate dielectric layer (700) are exposed to the first gap (770).  

Claims 2-4, 10, 12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable Hsiao ‘122 and Matsu ‘453, as applied to claim 1 above, and further in view of Lee (US 10,008,578, hereinafter as Lee ‘578).
Regarding Claim 2, Hsiao ‘122 and Matsu ‘453 disclose substantially the limitations of claim 1, as showed above, except for the limitation: “a work function layer and a gate electrode, the work function layer wraps around a bottom surface and a second sidewall of the gate electrode, a third sidewall of the work function layer over the second sidewall is exposed to the gap”.  
However, Lee ‘578 teaches a work function layer and a gate electrode (Fig. 9, (38/40); col. 4, lines 2-6), the work function layer (38) wraps around a bottom surface and a second sidewall of the gate electrode (40), a third sidewall of the work function layer over the second sidewall is exposed to the gap (46).  


Regarding Claim 3, Lee ‘578 teaches a sealing layer (Fig. 9, (44); col. 5, lines 10-15)
is over the gap (46).  Examiner considers the hard mask (44) is the sealing layer.
Thus, Hsiao ‘122, Matsu ‘453 and Lee ‘578 fail to teach the sealing layer is between the portion of the gate dielectric layer and the first sidewall.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sealing layer that can be arranged in any order, therefore the sealing layer arranges between the portion of the gate dielectric layer and the first sidewall involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the sealing layer between the portion of the gate dielectric layer and the first sidewall for sealing the gap in order to improve the device’s performance.

Regarding Claim 4, Lee ‘578 teaches the sealing layer (44, SiO2 material)  and the gate dielectric layer (36, high-k dielectric material) are made of different materials.  



Regarding Claim 12, Lee ‘578 teaches a second gap (46) the second gap is a second air gap; and the gate (38/40) is between the first gap and the second gap (46).  
Matsu ‘453 teaches the gap (770) is between the gate (80) and a portion of the gate dielectric layer (700),  the portion (700) is between the gap (770) and the drain structure (20). 

Regarding Claim 21, Hsiao ‘122 teaches a semiconductor device structure, comprising: 
a substrate comprising a base and a fin structure (Fig. 10, (502); [0043]) over the base (102; [0043]);
a first source/drain structure and a second source/drain structure (Fig. 10, (304/320); [0026]) in the fin structure (502; [0043]); and 
a gate stack (Fig. 10, (1002/112); [0057]) over the substrate and between the first source/drain structure and the second source/drain structure, wherein the gate stack comprises a gate dielectric layer (112; [0051]) and a gate (1002) over the gate dielectric layer (112), the gate stack has a gap; and the gap extends across the fin structure.  
Thus, Hsiao ‘122 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a first bottom portion of the gate is in direct contact with a second bottom portion of the gate dielectric layer, the gate stack has a gap between the gate and the gate dielectric layer”.    

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hsiao ‘122 by having the gate stack has a gap between the gate and a first portion of the gate dielectric layer in order to reduce the capacitance Cgd for improving the performance characteristics of the power switching device (see para. [0005]-[0006], [0027] and [0061]) as suggested by Matsu ‘453.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gap that can be arranged in any order, therefore the gap between the gate and the gate dielectric layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the gap between the gate and the gate dielectric layer when this improves the device’s performance.
Thus, Hsiao ‘122 and Matsu ‘453 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a first bottom portion of the gate is in direct contact with a second bottom portion of the gate dielectric layer”.
However, Lee ‘578 teaches a first bottom portion of the gate (38/40) is in direct contact with a second bottom portion of the gate dielectric layer (36), 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hsiao ‘122 and Matsu ‘453 by having the first bottom portion of the gate is in direct contact with the second bottom portion of the gate dielectric layer in order to the metal gate (see col. 3, lines 35-50) as suggested by Lee ‘578.



Regarding Claim 23, Lee ‘578 teaches a portion of the gate dielectric layer (36) is between the gap (46) and the fin structure (14).  

Claims 5-8, 14-15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable Hsiao ‘122, Matsu ‘453 and Lee ‘578, as applied to claim 3 above, and further in view of Yu (US 2016/0163816, hereinafter as Yu ‘816).
Regarding Claim 5, Hsiao ‘122, Matsu ‘453 and Lee ‘578 disclose substantially the limitations of claim 3, as showed above, except for the limitation: “the sealing layer is thinner than the gap”.  
However, Yu ‘816 teaches the sealing layer (Fig. 1M, (185); [0028]) is thinner than the gap (180; [0028]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hsiao ‘122, Matsu ‘453 and Lee ‘578 by having the sealing layer is thinner than the gap in order to seal the upper ends of the air gap (see para. [0028]) as suggested by Yu ‘816.

Regarding Claim 6, Lee ‘578 teaches the sealing layer (44) is in direct contact with the gate (40) and the gate dielectric layer.
Yu ‘816 teaches the sealing layer (185) is in direct contact with the gate dielectric layer (170; see Fig. 1L).

Regarding Claim 7, Yu ‘816 teaches a bottom surface of the sealing layer (185) is exposed to the gap (180).  

Regarding Claim 8, Yu ‘816 teaches a first top surface of the sealing layer (185) is coplanar with a second top surface of the gate (175) and a third top surface of the gate dielectric layer (170).  

Regarding Claim 14, Yu ‘816 teaches a first dielectric layer (170) over the first and the second source/drain structure (135; 0020]), and the base (110); and a second dielectric layer (190; [0029]) over the first dielectric layer (170; [0026]) and the gate stack (175; [0026]), wherein the second dielectric layer (190) has a protruding portion (185; [0028]) over the first gap (180), and the protruding portion seals the first gap (180).  
Thus, Hsiao ‘122, Matsu ‘453, Lee ‘578 and Yu ‘816 are shown to teach all the features of the claim with the exception of explicitly the limitation: “between the gate and the gate dielectric layer”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protruding portion that can be arranged in any order, therefore the protruding portion arranges between the gate and the gate dielectric layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the protruding portion between the gate and the gate dielectric layer for sealing the gap in order to improve the device’s performance.


Thus, Hsiao ‘122, Matsu ‘453, Lee ‘578 and Yu ‘816 are shown to teach all the features of the claim with the exception of explicitly the limitation: “between the gate and the gate dielectric layer”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protruding portion that can be arranged in any order, therefore the protruding portion arranges between the gate and the gate dielectric layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the protruding portion between the gate and the gate dielectric layer for sealing the gap in order to improve the device’s performance.
a second dielectric layer (not shown; [0030]) over the etch stop layer, wherein the second dielectric layer and the etch stop layer are made of different materials; and a contact structure (not shown; [0030]) passing through the second dielectric layer, the etch stop layer, and the first dielectric layer to be connected to the first source/drain structure.  

Regarding Claim 24, Lee ‘578 teaches a sealing layer (Fig. 9, (44); col. 5, lines 10-15)
is over the gap (46) to seal the gap.  Examiner considers the hard mask (44) is the sealing layer.
Yu ‘816 teaches the sealing layer (190/185) extends across the fin structure (110).  

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sealing layer that can be arranged in any order, therefore the sealing layer arranges between the gate and the gate dielectric layer only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the sealing layer between the gate and the gate dielectric layer for sealing the gap in order to improve the device’s performance.

Regarding Claim 25, Yu ‘816 teaches the sealing layer (185) has a curved bottom surface.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Cheng et al. (US 2017/0365659 A1)
Yu (US 2017/0345911 A1)	
Ching et al. (US 2016/0365426 A1)
Aptekin et al. (US 2015/0243544 A1)			
Kim (US 2013/0320550 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829